DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 09/12/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ali (US 20050152373 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over John (US 20210185738 A1) in view of Ali (US 20050152373 A1).
Regarding Claim 1 and 20

John teaches:

A non-transitory computer-readable storage medium having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving information related to dynamic prioritization of applications, wherein the information related to dynamic prioritization defines one or more critical applications and one or more critical users (¶14 During crisis, natural disaster, or other circumstances when the RAN may be congested or unavailable, some priority users (e.g., Emergency 911 users, Natural Security users, Governmental users, etc.) may be afforded access to Wi-Fi access points to use various services, such as messaging, voice and video calls, Internet access, or other type of application services (critical applications) (e.g., ultra-reliable communications, etc.) via an evolved Packet Data Gateway (ePDG), ¶55 the Wi-Fi standard defines eight user priorities (critical users), four access categories, and a queueing structure for different types of traffic associated with the access categories ¶63 application data 500 received by the Wi-Fi access point that includes the Wi-Fi admission control and prioritization service may provide QoS and prioritization associated with the priority users.); 

identifying an application flow for each data packet of a plurality of data packets received at a wireless access point, and identifying a user associated with each of the identified application flows (¶91 Wi-Fi admission control and prioritization service, steps performed by Wi-Fi access device 205, subsequent to the establishment of a Wi-Fi connection that pertain to QoS and prioritization of traffic (e.g., queuing, scheduling, etc.).

¶92 steps performed by Wi-Fi access device 205, subsequent to the establishment of a Wi-Fi connection that pertain to QoS and prioritization of traffic (e.g., queuing, scheduling, etc.)

¶94 may receive traffic to or from the end device. For example, Wi-Fi access device 205 may receive traffic to or from end device 199

¶95 the Wi-Fi access device may identify the priority level. For example, Wi-Fi access device 205 may correlate the traffic to the priority information and/or the unique identifier of end device 199 (associated user). Wi-Fi access device 205 may determine an access control class value pertaining to end device 199 and the traffic); 

assigning each data packet of the plurality of data packets to a respective queue of a first plurality of queues based at least in part on the identified application flow for each data packet (¶37 ¶95 the Wi-Fi access device may identify the priority level. For example, Wi-Fi access device 205 may correlate the traffic (data packet) to the priority information and/or the unique identifier of end device 199. Wi-Fi access device 205 may determine an access control class value pertaining to end device 199 and the traffic, ¶55 Currently, the Wi-Fi standard defines eight user priorities, four access categories, and a queueing structure for different types of traffic (to a respective queue of a first plurality of queues) associated with the access categories.); 

 John does not teach:

generating prioritized candidate lists in a second plurality of queues based on iterating across the first plurality of queues to select candidate data packets for the prioritized candidate list from the first plurality of queues based at least in part on priority policies for the identified application flows, each queue of the second plurality of queues being dedicated for an access category (AC) for one or more applications; 

in response to determining that a respective identified user, associated with a respective identified the application flow, corresponds with the one or more critical users, selecting data packets of the respective identified application flow associated with the respective identified user for the prioritized candidate lists from the second plurality of queues based at least in part on priority policies for each of a plurality of applications and based at least in part on dynamic prioritization of applications for each of a plurality of applications; and 
scheduling data packets from the prioritized candidate lists.

Ali teaches:

generating prioritized candidate lists in a second plurality of queues based on iterating across the first plurality of queues to select candidate data packets for the prioritized candidate list from the first plurality of queues based at least in part on priority policies for the identified application flows, each queue of the second plurality of queues being dedicated for an access category (AC) for one or more applications (¶13-14 TABLE 1 User Priority to Access Category mapping User priority, packet to be transmitted by a STA is mapped into an AC, based on its UP (step 102). The mapping function ensures that the UPs are mapped into the respective ACs, and that packets from the different traffic flows are directed to their respective queues in their AC based on voice, or video application (Video AC_3 5 VI AC_VI Video AC_3 6 VO AC_VO Voice AC_4 Highest 7 NC AC_VO Voice AC_4),

¶20 each running four different applications mapped on different ACs, A packet is assigned to a traffic flow in a STA, based on its AC, for example, a second traffic flow (TF_2) from station B (STA_B) is in AC_2 (the first plurality of queues to select candidate data packets for the prioritized candidate list from the first plurality of queues based at least in part on priority policies for the identified application flows); 

¶20 Packets from each traffic flow are inserted into a separate transmission queue (generating prioritized candidate lists in a second plurality of queues), and the QoS-based contention resolution function nominates one packet from each AC to be transmitted.


in response to determining that a respective identified user, associated with a respective identified the application flow, corresponds with the one or more critical users, selecting data packets of the respective identified application flow associated with the respective identified user for the prioritized candidate lists from the second plurality of queues based at least in part on priority policies for each of a plurality of applications and based at least in part on dynamic prioritization of applications for each of a plurality of applications (¶13-14 TABLE 1 User Priority to Access Category mapping User priority, packet to be transmitted by a STA is mapped into an AC, based on user priority in association with application type as listed on Table 1 of ¶13, The mapping function ensures that the UPs are mapped into the respective ACs, and that packets from the different traffic flows are directed to their respective queues in their AC based on voice, or video application (Video AC_3 5 VI AC_VI Video AC_3 6 VO AC_VO Voice AC_4 Highest 7 NC AC_VO Voice AC_4 ¶20 Packets from each traffic flow (first queue) are inserted into a separate transmission queue (second queue (generating prioritized candidate lists in a second plurality of queues), and the QoS-based contention resolution function nominates (scheduling) one packet from each AC to be transmitted); and 

scheduling data packets from the prioritized candidate lists (¶21 If there is another packet ready for transmission from another AC, for example AC_4, this causes an internal collision among ACs. In this case, the packet from AC_2 (lower priority) will allow the AC with the higher priority (AC_4) the right to access the channel and transmit, ¶20 Packets from each traffic flow (first queue) are inserted into a separate transmission queue (second queue (generating prioritized candidate lists in a second plurality of queues), and the QoS-based contention resolution function nominates (scheduling) one packet from each AC to be transmitted).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of John in light of Ali in order to implement a quality of service (QoS)-based internal contention resolution function at the AP. The QoS-based function operates per AC to resolve contention among the multiple traffic flow queues within the same AC (Ali ¶11).


Regarding Claim 7
John-Ali teaches:

The non-transitory computer-readable storage medium of claim 1.

John teaches:

The non-transitory computer-readable storage medium of claim 1, wherein the information related to dynamic prioritization of applications comprises a priority attribute from an authentication, wherein the priority attribute defines one or more critical applications (¶63 application data 500 received by the Wi-Fi access point that includes the Wi-Fi admission control and prioritization service may provide QoS and prioritization associated with the priority users ¶64 FIG. 4, a QoS and priority mapping is shown. As illustrated, table 400 may store exemplary application service information. Table 400 may include a priority level field 405 (priority attribute), a user priority field 410, and an access category field 415); 

Regarding Claim 10
John-Ali teaches:

The non-transitory computer-readable storage medium of claim 1.

John further teaches:

The non-transitory computer-readable storage medium of claim 1, further including instructions for: allocating a virtual slice of Wi-Fi resources to each connected device based on policies per device, per user, or per user role (¶37 the Wi-Fi access device may include rules, policies, and/or other logic that selects the session (virtual slice of the network resource) to be released based on one or multiple factors, such as the state of the session (e.g., active versus idle), the priority of the priority user (e.g., 10 may be lower than 11-15, etc.) and/or other types of session-related (e.g., type of application service, etc.) and/or user-related information (dynamic prioritization))  


Claims 2, 3, 4, 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over John-Ali as applied to claim 1 above, and further in view of Basson (US 20020144147 A1).

Regarding Claim 2

John-Ali teaches:

The non-transitory computer-readable storage medium of claim 1.







John-Ali does not teach:

The non-transitory computer-readable storage medium of claim 1, further comprising: in response to determining that the identified user associated with the application flow does not correspond with the one or more critical users, overriding the selection of the data packets for the prioritized candidate lists from the second plurality of queues based at least in part on priority policies.

Basson teaches:

The non-transitory computer-readable storage medium of claim 1, further comprising: in response to determining that the identified user associated with the application flow does not correspond with the one or more critical users, overriding the selection of the data packets for the prioritized candidate lists from the second plurality of queues based at least in part on priority policies (¶47 "no, the network information assigned to this individual should not be prioritized", ¶53 scheduler 420 that looks at the importance of the packets and checks for a priority label, priority label 491 that indicates whether the application is being used by a person assigned to a preferred group. The prioritizer 405 examines incoming and outgoing packets to determine if they are assigned to a preferred group and to determine to which application, if any, the packets are being routed).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of John-Ali in light of Basson in order to provide a system 100 to preferentially transmit and receive network information from preferred groups (Basson ¶33).

Regarding Claim 3
John-Ali -Basson teaches:

The non-transitory computer-readable storage medium of claim 2.

Basson teaches:

The non-transitory computer-readable storage medium of claim 2, further comprising: in response to determining that the identified user associated with the application flow does not correspond with the one or more critical users and that the application flow does not correspond to the one or more critical applications, overriding the selection of the data packets for the prioritized candidate lists from the second plurality of queues based at least in part on priority policies for each of a plurality of applications (¶39 applications are often critical for certain groups, such as People With Disabilities (PWD) or surgeons. In these situations, firewall 230 should pass packets from applications that are being used by these groups, ¶53 if application 482 is a NetMeeting application that is operating on data from a PWD who is using computer system 410, the packets of network information from computer system 410 are marked as prioritized, if not packets are overridden).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of John-Ali in light of Basson in order to provide a system 100 to preferentially transmit and receive network information from preferred groups (Basson ¶33).


Regarding Claim 4

John-Ali -Basson teaches:

The non-transitory computer-readable storage medium of claim 2.

Basson teaches:

The non-transitory computer-readable storage medium of claim 2, wherein overriding comprises not selecting the data packets from the second plurality of queues for the prioritized candidate lists, and assigning the data packets to a low priority queue (¶20 lower priority network information, ¶21 drop other packets that do not contain prioritized network information from computer system 140. In this manner, the prioritized network information is preferentially retained and transmitted)

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of John-Ali in light of Basson in order to provide a system 100 to preferentially transmit and receive network information from preferred groups (Basson ¶33).


Regarding Claim 5
John-Ali -Basson teaches:

The non-transitory computer-readable storage medium of claim 1.

Basson teaches:

The non-transitory computer-readable storage medium of claim 1, wherein the information related to dynamic prioritization of applications comprises a user role associated with the identified user associated with the application flow and including a rule that defines one or more critical applications (¶39 applications are often critical for certain groups, such as People With Disabilities (PWD) or surgeons. In these situations, firewall 230 should pass packets from applications that are being used by these groups, ¶53 if application 482 is a NetMeeting application that is operating on data from a PWD who is using computer system 410, the packets of network information from computer system 410 are marked as prioritized, if not packets are overridden)

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of John-Ali in light of Basson in order to provide a system 100 to preferentially transmit and receive network information from preferred groups (Basson ¶33).

Regarding Claim 6

John-Ali -Basson teaches:

The non-transitory computer-readable storage medium of claim 5.

Basson teaches:

The non-transitory computer-readable storage medium of claim 5, wherein determining whether the identified user associated with the application flow corresponds with the one or more critical users comprises: determining whether the user role associated with the identified user associated with the application flow indicates defines the identified user as a critical user (¶39 applications are often critical for certain groups, such as People With Disabilities (PWD) or surgeons. In these situations, firewall 230 should pass packets from applications that are being used by these groups, ¶53 if application 482 is a NetMeeting application that is operating on data from a PWD who is using computer system 410, the packets of network information from computer system 410 are marked as prioritized, if not packets are overridden)


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of John-Ali in light of Basson in order to provide a system 100 to preferentially transmit and receive network information from preferred groups (Basson ¶33).

Regarding Claim 11
John-Ali -Basson teaches:

The non-transitory computer-readable storage medium of claim 1.

Basson teaches:

The non-transitory computer-readable storage medium of claim 1, wherein scheduling data packets from the prioritized candidate lists comprises applying the dynamic prioritization in the scheduling of the data packets (¶53 scheduler 420 that looks at the importance of the packets and checks for a priority label, priority label 491 that indicates whether the application is being used by a person assigned to a preferred group. The prioritizer 405 examines incoming and outgoing packets to determine if they are assigned to a preferred group and to determine to which application, if any, the packets are being routed)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of John-Ali in light of Basson in order to provide a system 100 to preferentially transmit and receive network information from preferred groups (Basson ¶33).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  John-Ali as applied to claim 1 above, and further in view of Zavesky (US 20190190848 A1).

Regarding Claim 8
John-Ali does not teach:

The non-transitory computer-readable storage medium of claim 1, wherein identifying a user associated with the application flow further comprises identifying an additional factor: a location of the user, a time of the day, a time duration associated with a prioritization such that selecting data packets for the prioritized candidate lists is based at least in part on a dynamic prioritization of applications corresponding to the identified additional factors


Zavesky teaches:

The non-transitory computer-readable storage medium of claim 1, wherein identifying a user associated with the application flow further comprises identifying an additional factor: a location of the user, a time of the day, a time duration associated with a prioritization such that selecting data packets for the prioritized candidate lists is based at least in part on a dynamic prioritization of applications corresponding to the identified additional factors (¶31 gateway device 106 can manage QoS for traffic to and from UE 102 and 104 and network 108. Gateway device 106 can also manage which devices on a network associated with gateway device 106 receive network connectivity based on a variety of criteria, such as time, location, user preferences, device preferences, etc. For instance, gateway device 106 can prioritize traffic (e.g., guarantee a predetermined data rate, give preference to packets, etc.) to UE 102 over UE 104 based on the time of day, location of UE 102, device type of UE 102, user account associated with UE 102 and/or UE 104, and other preferences, ¶36 profile information can state that certain devices are to receive priority at certain times of day, or in certain locations, the profile information can state that minimum data rates are to be maintained at predetermined times, locations, when certain users are logged in, or depending on the network service being used, application being used, or any combination of the aforementioned factors).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of John-Ali in light of Zavesky in order for prioritizing network services and bandwidth based on the network service and user device and profile information. (Zavesky ¶1).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  John-Ali as applied to claim 7 above, and further in view of Yin (US 20140161121 A1).

Regarding Claim 9

John-Ali does not teach:


The non-transitory computer-readable storage medium of claim 7, wherein the priority attribute comprises a vendor-specific attributes (VSA) for a Remote Authentication Dial-In User Service (RADIUS) that specifies a scheduling priority for the one or more critical applications;

Yin teaches:

The non-transitory computer-readable storage medium of claim 7, wherein the priority attribute comprises a vendor-specific attributes (VSA) for a Remote Authentication Dial-In User Service (RADIUS) that specifies a scheduling priority for the one or more critical applications (¶5 the authentication succeeds through a remote authentication dial in user service (RADIUS); after the authentication succeeds, a RADIUS server encapsulates a dynamically configured VLAN value and a private attribute "cisco-av-pari=voice" of a vendor such as CISCO in a RADIUS_ACCEPT packet and delivers the RADIUS_ACCEPT packet to a CISCO switch; the CISCO switch determines that the attribute is delivered to an ordinary PC or an IP Phone by identifying the private attribute "cisco-av-pari=voice" in the RADIUS-ACCEPT packet and the VLAN value; since the "cisco-av-pair" identifies that a client is the IP Phone (which may be known from "cisco-av-pari=voice"), the CISCO switch provides, through negotiation, the dynamic VLAN value delivered by the RADIUS server to the IP Phone as a voice domain virtual local area network (Voice-VLAN) value through a link layer discovery protocol (LLDP), that is, a virtual local area network is formed according to voice; and after the IP Phone obtains the Voice-VLAN value through negotiation, subsequent voice data carries the Voice-VLAN value, and priority are scheduled);
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of John-Ali in light of Yin in order for authenticating an IP (internet protocol) phone and negotiating a voice domain (Yin ¶2).






Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20170373789 A1) in view of John (US 20210185738 A1), and further in view of Ali (US 20050152373 A1).
 
Regarding Claim 12
Huang teaches:

A wireless access point comprising: one or more processors; a wireless transmitter and receiver, wherein the wireless access point supports a plurality of transmission modes including MU-MIMO (Multi-user Multiple-Input Multiple- Output) and OFDMA (Orthogonal Frequency Division Multiple Access) (¶5 processor is configured to select, based at least in part on the capability data, one of a multi-user multiple-input multiple-output (MU-MIMO) mode or an orthogonal frequency-division multiple access (OFDMA) mode for wireless communication); and 

a memory including information regarding characteristics of a plurality of applications (¶43 access point may select a communication mode associated with the selected candidate group, ¶62 priority data 152. The priority data 152 may indicate a priority associated with at least one of the stations 103-109. For example, the priority data 152 indicates that the station 106 is associated with a first priority and that each of the stations 104-105 and 107-109 is associated with a second priority that is higher than the first priority ¶65 access category for multiple applications and associated priority); 

wherein the wireless access point is to: receive information related to dynamic prioritization of applications, wherein the information related to dynamic prioritization defines one or more critical applications and one or more critical users (¶6 multi-user, ¶43 access point may select a communication mode associated with the selected candidate group, The access point may notify stations of the selected candidate group of the selected communication mode and initiate data exchange. The access point may thus use a communication mode that is suited for communicating the buffered data with the stations of the selected candidate group (critical users), ¶65 The mode selector 130 may determine that the station 104 is associated with the second priority in response to determining that the first data 154 is associated with a second QoS level (e.g., a voice access category or a video access category) (critical applications)); 

Huang does not teach:

identify an application flow for each data packet of a plurality of data packets received at a wireless access point, and identifying a user associated with each of the identified application flows;

assign each data packet of the plurality of data packets to a respective queue of a first plurality of queues based at least in part on the identified application flow for each data packet; 

generate prioritized candidate lists in a second plurality of queues based on iterating across the first plurality of queues to select candidate data packets for the prioritized candidate list from the first plurality of queues based at least in part on priority policies for the identified application flows, each queue of the second plurality of queues being dedicated for an access category (AC) for one or more applications; in response to determining that a respective identified user, associated with a respective identified application flow, corresponds with the one or more critical users, selecting data packets of the respective identified application flow associated with the respective identified user for the prioritized candidate lists from the second plurality of queues based at least in part on priority policies for each of a plurality of applications and based at least in part on dynamic prioritization of applications for each of a plurality of applications; and scheduling data packets from the prioritized candidate lists.

John teaches:

identify an application flow for each data packet of a plurality of data packets received at a wireless access point, and identifying a user associated with each of the identified application flows (¶91 Wi-Fi admission control and prioritization service, steps performed by Wi-Fi access device 205, subsequent to the establishment of a Wi-Fi connection that pertain to QoS and prioritization of traffic (e.g., queuing, scheduling, etc.).



¶92 steps performed by Wi-Fi access device 205, subsequent to the establishment of a Wi-Fi connection that pertain to QoS and prioritization of traffic (e.g., queuing, scheduling, etc.)

¶94 may receive traffic to or from the end device. For example, Wi-Fi access device 205 may receive traffic to or from end device 199

¶95 the Wi-Fi access device may identify the priority level. For example, Wi-Fi access device 205 may correlate the traffic to the priority information and/or the unique identifier of end device 199. Wi-Fi access device 205 may determine an access control class value pertaining to end device 199 and the traffic); 

assign each data packet of the plurality of data packets to a respective queue of a first plurality of queues based at least in part on the identified application flow for each data packet (¶37 ¶95 the Wi-Fi access device may identify the priority level. For example, Wi-Fi access device 205 may correlate the traffic (data packet) to the priority information and/or the unique identifier of end device 199. Wi-Fi access device 205 may determine an access control class value pertaining to end device 199 and the traffic, ¶55 Currently, the Wi-Fi standard defines eight user priorities, four access categories, and a queueing structure for different types of traffic (to a respective queue of a first plurality of queues) associated with the access categories.); 

Huang-John does not teach:

generate prioritized candidate lists in a second plurality of queues based on iterating across the first plurality of queues to select candidate data packets for the prioritized candidate list from the first plurality of queues based at least in part on priority policies for the identified application flows, each queue of the second plurality of queues being dedicated for an access category (AC) for one or more applications; in response to determining that a respective identified user, associated with a respective identified application flow, corresponds with the one or more critical users, selecting data packets of the respective identified application flow associated with the respective identified user for the prioritized candidate lists from the second plurality of queues based at least in part on priority policies for each of a plurality of applications and based at least in part on dynamic prioritization of applications for each of a plurality of applications; and scheduling data packets from the prioritized candidate lists.

Ali teaches:

generate prioritized candidate lists in a second plurality of queues based on iterating across the first plurality of queues to select candidate data packets for the prioritized candidate list from the first plurality of queues based at least in part on priority policies for the identified application flows, each queue of the second plurality of queues being dedicated for an access category (AC) for one or more applications (¶13-14 TABLE 1 User Priority to Access Category mapping User priority, packet to be transmitted by a STA is mapped into an AC, based on its UP (step 102). The mapping function ensures that the UPs are mapped into the respective ACs, and that packets from the different traffic flows are directed to their respective queues in their AC based on voice, or video application (Video AC_3 5 VI AC_VI Video AC_3 6 VO AC_VO Voice AC_4 Highest 7 NC AC_VO Voice AC_4),

¶20 each running four different applications mapped on different ACs, A packet is assigned to a traffic flow in a STA, based on its AC, for example, a second traffic flow (TF_2) from station B (STA_B) is in AC_2 (the first plurality of queues to select candidate data packets for the prioritized candidate list from the first plurality of queues based at least in part on priority policies for the identified application flows); 

¶20 Packets from each traffic flow are inserted into a separate transmission queue (generating prioritized candidate lists in a second plurality of queues), and the QoS-based contention resolution function nominates one packet from each AC to be transmitted.


in response to determining that a respective identified user, associated with a respective identified application flow, corresponds with the one or more critical users, selecting data packets of the respective identified application flow associated with the respective identified user for the prioritized candidate lists from the second plurality of queues based at least in part on priority policies for each of a plurality of applications and based at least in part on dynamic prioritization of applications for each of a plurality of applications (¶13-14 TABLE 1 User Priority to Access Category mapping User priority, packet to be transmitted by a STA is mapped into an AC, based on user priority in association with application type as listed on Table 1 of ¶13, The mapping function ensures that the UPs are mapped into the respective ACs, and that packets from the different traffic flows are directed to their respective queues in their AC based on voice, or video application (Video AC_3 5 VI AC_VI Video AC_3 6 VO AC_VO Voice AC_4 Highest 7 NC AC_VO Voice AC_4 ¶20 Packets from each traffic flow (first queue) are inserted into a separate transmission queue (second queue (generating prioritized candidate lists in a second plurality of queues), and the QoS-based contention resolution function nominates (scheduling) one packet from each AC to be transmitted); and 

scheduling data packets from the prioritized candidate lists (¶21 If there is another packet ready for transmission from another AC, for example AC_4, this causes an internal collision among ACs. In this case, the packet from AC_2 (lower priority) will allow the AC with the higher priority (AC_4) the right to access the channel and transmit, ¶20 Packets from each traffic flow (first queue) are inserted into a separate transmission queue (second queue (generating prioritized candidate lists in a second plurality of queues), and the QoS-based contention resolution function nominates (scheduling) one packet from each AC to be transmitted).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huang-John in light of Ali in order to implement a quality of service (QoS)-based internal contention resolution function at the AP. The QoS-based function operates per AC to resolve contention among the multiple traffic flow queues within the same AC (Ali ¶11).


Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-John-Ali as applied to claim 12 above, and further in view of Basson (US 20020144147 A1), 
Regarding Claim 13
Huang-John-Ali does not teach:

The wireless access point of claim 12, further programmed to: in response to determining that the identified user associated with the application flow does not correspond with the one or more critical users, overriding the selection of the data packets for the prioritized candidate lists from the second plurality of queues based at least in part on priority policies.



Basson teaches:

The wireless access point of claim 12, further programmed to: in response to determining that the identified user associated with the application flow does not correspond with the one or more critical users, overriding the selection of the data packets for the prioritized candidate lists from the second plurality of queues based at least in part on priority policies (¶47 "no, the network information assigned to this individual should not be prioritized", ¶53 scheduler 420 that looks at the importance of the packets and checks for a priority label, priority label 491 that indicates whether the application is being used by a person assigned to a preferred group. The prioritizer 405 examines incoming and outgoing packets to determine if they are assigned to a preferred group and to determine to which application, if any, the packets are being routed). 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huang-John-Ali in light of Basson in order to provide a system 100 to preferentially transmit and receive network information from preferred groups (Basson ¶33).

Regarding Claim 14

Huang-John-Ali-Basson teaches:

The wireless access point of claim 12.

Basson teaches:

The wireless access point of claim 12, further programmed to: in response to determining that the identified user associated with the application flow does not correspond with the one or more critical users and that the application flow does not correspond to the one or more critical applications, overriding the selection of the data packets for the prioritized candidate lists from the second plurality of queues based at least in part on priority policies for each of a plurality of applications (¶39 applications are often critical for certain groups, such as People With Disabilities (PWD) or surgeons. In these situations, firewall 230 should pass packets from applications that are being used by these groups, ¶53 if application 482 is a NetMeeting application that is operating on data from a PWD who is using computer system 410, the packets of network information from computer system 410 are marked as prioritized, if not packets are overridden). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huang-John-Ali in light of Basson in order to provide a system 100 to preferentially transmit and receive network information from preferred groups (Basson ¶33).

Regarding Claim 15
Huang-John-Ali -Basson teaches:

The wireless access point of claim 12.

Basson teaches:

The wireless access point of claim 12, wherein overriding comprises not selecting the data packets from the second plurality of queues for the prioritized candidate lists, and assigning the data packets to a low priority queue (¶20 lower priority network information, ¶21 drop other packets that do not contain prioritized network information from computer system 140. In this manner, the prioritized network information is preferentially retained and transmitted). 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huang-John-Ali in light of Basson in order to provide a system 100 to preferentially transmit and receive network information from preferred groups (Basson ¶33).

Regarding Claim 16

Huang-John-Ali -Basson teaches:

The wireless access point of claim 12.

Basson teaches:

The wireless access point of claim 12, wherein the information related to dynamic prioritization of applications comprises a user role associated with the identified user associated with the application flow and including a rule that defines one or more critical applications (¶39 applications are often critical for certain groups, such as People With Disabilities (PWD) or surgeons. In these situations, firewall 230 should pass packets from applications that are being used by these groups, ¶53 if application 482 is a NetMeeting application that is operating on data from a PWD who is using computer system 410, the packets of network information from computer system 410 are marked as prioritized, if not packets are overridden).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huang-John-Ali in light of Basson in order to provide a system 100 to preferentially transmit and receive network information from preferred groups (Basson ¶33).

Regarding Claim 17

Huang-John-Ali -Basson teaches:

The wireless access point of claim 12.

Basson teaches:

The wireless access point of claim 12, wherein the information related to dynamic prioritization of applications comprises a priority attribute from an authentication, wherein the priority attribute defines one or more critical applications (¶51 Applications 480 currently comprise three applications 481, 482 and 483, each of which has a priority label 490: application 481 has a priority label 491; application 482 has a priority label 492; and application 483 has a priority label 493. Scheduler 420 has a route selector module 445, a packet organizer 470, and a buffer 450, which itself contains a queue 460 containing a number of packets scheduled to be transmitted).


 Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huang- Huang-John-Ali in light of Basson in order to provide a system 100 to preferentially transmit and receive network information from preferred groups (Basson ¶33).

Regarding Claim 18
Huang-John-Ali-Basson teaches:

The wireless access point of claim 12.



Basson teaches:

The wireless access point of claim 12, wherein the selection of a transmission mode for an access category includes: selecting MU-MIMO based at least in part on one or more applications requiring high bandwidth in operation (¶70 the mode selector 130 determines a candidate group (CG) 124 of OFDMA suitable stations and a set of MU-MIMO suitable stations based on the capability data 150, ¶228 the RU size cap for a station corresponds to a portion (of the channel bandwidth) corresponding to the ratio of a payload of the station to the cumulative payloads of the other stations of the group of stations being considered, ¶261 a particular wireless networking protocol can accommodate using a channel having a particular bandwidth); and 

selecting OFDMA based at least in part on one or more applications requiring low latency in operation (¶71 The mode selector 130 may determine whether the station 104 is suitable for OFDMA communication. For example, the mode selector 130 determines whether the station 104 is OFDMA capable based on a first OFDMA capability indicator associated with the station 104).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huang-John-Ali in light of Basson in order to provide a system 100 to preferentially transmit and receive network information from preferred groups (Basson ¶33).

Regarding Claim 19

Huang-John-Ali -Basson teaches:

The wireless access point of claim 12.

John further teaches:

The wireless access point of claim 12, wherein the wireless access point operates under IEEE 802.11ax protocol (¶15 the Wi-Fi access point may be a device that operates according to an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard (also known as 802.11x) (e.g., 802.11a, 802.11b, 802.11n, 802.11ac, etc))

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445